Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

DETAILED ACTION
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 10/28/19 is acknowledged.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/19.
Claims 1-24 are examined on the merits.


Claim Objections
Claims 10, 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(New Rejection) Claims 1-9, 11, 12, 15-17, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (PLOS ONE, 2012, Vol. 7, Issue 8) and Alexander et al. (US PGPub 2008/0032921).


The hydrophobic signal is a HA transmembrane domain and the HA is not full-length.  
The HA forms rosette structures in vivo and the HA antigen also comprises a His tag or a cleavable linkage.  
The hemagglutinin is from H5 strain and the HA lacks the stalk or part of the start.
The HA ECD, HA TMD, and the trimerisation domain comprise or consist of fragments or derivatives of SEQ ID NO;s 7, 5 and 9, respectively, which are encoded by fragments or derivatives of SEQ ID NO:s 8, 6 and 10.  
The claimed invention also comprises a polynucleotide that encodes the HA antigen and a pharmaceutical composition that comprises the HA antigen and a pharmaceutically acceptable carrier.  The composition is multivalent or monovalent.  

The prior art
Krammer et al. teach the generation of a recombinant influenza virus hemagglutinin extracellular domain with a short linker domain, a thrombin cleavage site, a natural trimerization domain and a hexahistidine purification tag [see left column-page 2 and figure 1].  Figure 1 depicts schematic B and C which present mutated influenza HA that is less than full-length (lacking the intracellular domain), possesses a HIS tag, a cleavable linkage (Thrombin cleavage site) and a portion of the stalk is missing.  In addition, a T4 trimerization domain is present, much like the T4 domain of SEQ ID NO: 9.  Krammer et al. also teach the nucleic acids which 
	While Krammer et al. teach the generation of two different recombinant-mutated influenza HA proteins that possess an HA ECD, a hydrophobic signal, and a heterologous trimerisation domain, they do not teach that the recombinant-mutated influenza HA proteins are constructed to possess the HA ECD, hydrophobic signal and heterologous trimerisation domain in that specific order.  

Alexander et al. teach the generation of different forms of recombinant influenza HA proteins.  Examples of these HA proteins contains different truncations, such as an HA with the ECD, Transmembrane and a PADRE sequence; an HA with the ECD, Cytoplasmic tail, and PADRE sequence; HA ECD and PADRE sequence; and HA Transmembrane, HA Cytoplasmic tail and PADRE sequence. [see paragraph 103]  It is further taught in paragraph 83 that combinations of the ECD, TM and CYT domains are contemplated as part of a recombinant polypeptide. Alexander et al. teach generating these proteins as a means for producing an immunogenic composition against an influenza virus. [see paragraphs 77-78]  While Alexander et al. do teach in paragraph 91 that removing the transmembrane and cytoplasmic tail domains of an influenza HA protein can make purifying and expressing the resulting HA ECD easier, the expression of a recombinant HA with the ECD and at least its transmembrane domain are still possible.  Alexander et al. further teach that a polynucleotide sequence encoding the influenza polypeptides of their disclosure can also possess a thrombin cleavage site and/or a trimerization sequence.  For example, the trimerization sequence can be a foldon sequence and one option is to 

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Krammer et al. in order to generation of a recombinant influenza HA protein that specifically possesses the HA ECD, a hydrophobic signal and heterologous trimerisation domain in that specific order.  One would have been motivated to do so, given the suggestion by Krammer et al. that recombinant forms of influenza HA proteins which are designed for expression and formation of a trimer of HA proteins can take different forms as long as a functional domain with a trimerization region is present at the C-terminus, such as an endogenous trimerization sequence or a T4 foldon trimerization sequence.  There would have been a reasonable expectation of success, given the knowledge that recombinant influenza HA proteins with the ECD, TM and CYT or ECD and TM can be recombinantly expressed and in order to facilitate trimerization of a truncated HA protein, a foldon sequence can be inserted at the C-terminus of an influenza HA that possesses an ECD, TM and PADRE sequence, as taught by Alexander et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to arguments:
Applicant’s arguments have been considered in full, however, they are not persuasive.	
It is acknowledged that Krammer et al. do not teach the generation of an influenza HA protein that comprises a ECD, followed by a hydrophobic signal (HA Transmembrane domain), followed by a heterologous trimerization domain.  However, they do set forth a detailed procedure to create a recombinant influenza HA that possesses the ECD and heterologous in vivo.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(New Rejection) Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. and Alexander et al. as applied to claims 1-9, 11, 12, 15-17, 20, 23 and 24 above, and further in view of Langley et al. (Vaccine, Vol. 33, 2015, pages 559-567).

The teachings of Krammer et al. and Alexander et al. are summarized above, however, they do not teach combining their recombinant influenza HA with an adjuvant, such as an oil-in-water adjuvant.
Langley et al. teach combining influenza H5 antigens with AS03, and oil-in-water adjuvant. [see abstract and section 2.2]
One of ordinary skill in the art would be motivated to formulate a recombinant HA of Krammer et al. and Alexander et al. with the oil-in-water adjuvant of Langley et al. in order to improve the immunogenicity of said recombinant HA.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648